Citation Nr: 0032436	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  95-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an initial compensable disability rating 
for hearing loss, left ear.

3.  Entitlement to an initial compensable disability rating 
for tinnitus.

4.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, in pertinent part, 
denied service connection for hearing loss in the right ear; 
granted service connection for hearing loss in the left ear, 
with assignment of a zero percent (noncompensable) disability 
rating for this condition; granted service connection for 
tinnitus, with assignment of a zero percent (noncompensable) 
disability rating for this condition; and granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating for this condition.  The rating for the 
veteran's PTSD was increased to 50 percent, effective 
original date of claim, in an April 1997 supplemental 
statement of the case (SSOC).  However, this issue remains 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (On 
a claim for an original or an increased rating, the claimant 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
appellate status where a subsequent rating decision awarded a 
higher rating, but less than the maximum available benefit.) 

In April 1997, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  In November 1997, the Board issued 
a decision on several other claims on appeal, while also 
remanding these four claims to the RO for further 
development.  As discussed in more detail below, the Board 
concludes that there has not been substantial compliance with 
the Board's Remand instructions concerning the claim for a 
higher rating for PTSD, and it is therefore necessary that 
this claim again be REMANDED to the RO.  

Moreover, it is also necessary to REMAND the claim for 
service connection for hearing loss in the right ear.  The 
Board will defer a decision on the claim for a compensable 
rating for hearing loss in the left ear.  

The Board notes that the last SSOC addressing the veteran's 
tinnitus claim was issued in April 1999.  Thereafter, the RO 
received several VA outpatient treatment records.  The RO 
must issue a SSOC after receiving additional evidence unless 
the evidence is, in part, not relevant to an issue on appeal.  
38 C.F.R. § 19.37.  In this case, none of the evidence 
received after the April 1999 SSOC showed treatment for 
tinnitus.  Therefore, it was not necessary that the RO issue 
another SSOC, and all due process considerations have been 
fulfilled in this respect.


FINDING OF FACT

Although the etiology of the veteran's tinnitus is not clear, 
it is recurrent, but not persistent. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
tinnitus were not met prior to June 10, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.31, 
and 4.87a, Diagnostic Code 6260 (1998).

2.  The criteria for a 10 percent disability rating, and no 
higher, for tinnitus are met from June 10, 1999.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.87a, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of:  the veteran's contentions, including those 
raised at a personal hearing in 1997; his service medical 
records; the report of a private audiogram conducted in 1993; 
reports of VA examinations conducted in 1995 and 1998; and VA 
outpatient records for treatment between 1987 and 2000.  The 
evidence pertinent the tinnitus issue currently being decided 
is discussed below.

During the 1995 VA examination, the veteran complained of 
ringing in the left ear.  He stated that this was mild to 
moderate and occurred "occasionally" or was "periodic."  
This had been present for the past 15 years.  He reported a 
history of military noise exposure from explosive noises 
associated with combat and a history of civilian noise 
exposure from his occupation as a mechanic.  The veteran also 
reported an in-service history of incurring a head injury 
when he was mugged.  His service medical records do not 
document that such an injury occurred.

An October 1995 rating decision, in pertinent part, granted 
service connection for tinnitus, resolving all reasonable 
doubt in the veteran's favor.  Although the RO concluded that 
the veteran's tinnitus was due to acoustic trauma during 
service, it was not of a persistent level such as to warrant 
a compensable rating. 

The veteran's VA outpatient and hospitalization records do 
not show treatment for tinnitus.  At his hearing in 1997, the 
veteran testified that he had ringing in his ears 3-4 times 
per week.  His testimony is not entirely clear from the 
transcript, but it appears that he stated that there were 
time periods during which the tinnitus was not noticeable.  
He complained more about "running" of the ears than actual 
tinnitus. 

In March 1998, the RO asked the veteran for information as to 
physicians that had treated him for tinnitus.  He did not 
respond.

Upon VA examination in 1998, the veteran stated that he had 
mild occasional tinnitus that "comes and goes."  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1995 and 1998.  There is no medical evidence 
indicating that there has been a change in the severity of 
the veteran's tinnitus since he was last examined.  There is 
also no indication that VA or private treatment records exist 
that have not been obtained.  The RO complied with the 
Board's 1997 Remand instructions with respect to this claim.  
There is sufficient evidence to rate the service-connected 
disability fairly.  Therefore, the duty to assist the veteran 
has been satisfied.

The veteran has disagreed with the original disability rating 
assigned for his tinnitus.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Statement of 
the Case and Supplemental Statements of the Case in this case 
show that the RO considered all the evidence of record in 
assigning the original disability rating for the veteran's 
tinnitus.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his tinnitus, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's tinnitus is rated under Diagnostic Code 6260.  
During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
diseases of the ear.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the claimant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is most favorable to his claim, if indeed one is more 
favorable than the other.  

The new regulations were not in effect when the October 1995 
rating decision was made, and the RO has not considered the 
new regulations.  Also, the veteran has not been given notice 
of the new regulations.  However, as discussed below, the new 
rating criteria are more favorable to his claim, and this 
decision awards him the highest schedular rating available 
for tinnitus.  It is not necessary to remand this claim since 
he is not prejudiced by the Board's consideration of the new 
regulations in the first instance because this decision is 
favorable to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the rating criteria for diseases of the ear in effect 
prior to June 10, 1999, Diagnostic Code 6260 provided a 
single 10 percent disability rating when tinnitus was 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  The amended regulations continue to provide a single 
10 percent disability rating for tinnitus, but the only 
requirement is that the tinnitus be recurrent.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (2000).  

The proposed amendment to the regulations indicated that 
tinnitus is a subjective sensation which, under certain 
circumstances, comes and goes.  59 Fed. Reg. 17297 (April 12, 
1994).  The requirement that the tinnitus be "recurrent" 
means that it might not always be present, but that it 
returns at regular intervals.  Id.  It was also noted that 
tinnitus can be caused by a number of conditions, including 
injuries, acute diseases and drug reactions.  Id.  The 
restriction that tinnitus result from trauma was eliminated 
since the severity of disability from tinnitus does not 
depend on its origin.  Id.

1. Compensable rating prior to June 10, 1999

The evidence does not show that the criteria for a 
compensable rating were met under the old regulations.  The 
veteran was granted service connection for tinnitus as due to 
in-service acoustic trauma, resolving reasonable doubt in his 
favor.  However, it must be noted that no medical 
professional has definitively concluded that the etiology of 
the veteran's tinnitus is noise exposure, and the medical 
evidence shows several incidents of head trauma since the 
veteran's separation from service, as well as post-service 
noise exposure.  Accordingly, the medical evidence is not at 
least in equipoise with respect to assigning an acoustic 
trauma etiology to the veteran's tinnitus.  It is speculative 
at best.  While the medical evidence supporting such a 
conclusion was not present, the RO concluded there was 
sufficient evidence to support a grant of service connection.  

However, the medical evidence clearly establishes that the 
veteran's tinnitus is not persistent.  Persistent is defined 
as insistently repetitive or continuous, tenacious, or 
enduring.  Webster's II New College Dictionary at 820 (1995).  
The veteran's statements indicate that the tinnitus is not 
enduring, continuous, or repetitive.  Rather, it occurs 
occasionally or periodically.  Although there may be time 
periods during which he experiences several days of tinnitus 
per week, there are also time periods during which it is not 
noticeable.  Therefore, under the old rating criteria, a 
noncompensable disability rating for tinnitus was proper.  
See 38 C.F.R. § 4.31 (In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Although the Board sympathizes 
with the veteran's difficulties due to tinnitus, the Board is 
constrained to abide by VA regulations.  The old regulations 
only provided a compensable disability rating for tinnitus if 
it was persistent and due to acoustic trauma.  For the 
reasons discussed above, the medical evidence did not 
establish that the veteran's tinnitus is persistent or due to 
acoustic trauma, and there is no reasonable doubt on this 
issue that could be resolved in his favor.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for a compensable disability rating for 
tinnitus prior to June 10, 1999. 

2.  Compensable rating from June 10, 1999

The new regulations are more favorable to the veteran's 
claim, in that the requirement that tinnitus be persistent 
has been removed, as discussed above.  The only question 
under the new regulations is whether his tinnitus is 
recurrent.  Recurrent is defined as occurring repeatedly.  
Webster's II New College Dictionary at 928 (1995).  Based on 
the medical evidence and his testimony, the veteran's 
tinnitus is clearly recurrent and is, at times, distracting 
to him.  Therefore, the criteria for a 10 percent disability 
rating have been met under the new regulations.  

This rating is assigned effective June 10, 1999, the 
effective date of the amended regulations.  VAOPGCPREC 3-2000 
(May 30, 2000) (any increased rating assigned based on the 
amended rating criteria can only be applied from and after 
the effective date of the amendments to the rating criteria).  
The 10 percent rating being granted in this decision is the 
only schedular evaluation available for tinnitus, and there 
are no other diagnostic codes potentially applicable to this 
disorder. 

The Board notes that although this is a Fenderson situation 
and the veteran could, therefore, be assigned staged ratings 
for his tinnitus, that does not seem to be appropriate in 
this case.  The medical evidence from 1995 to 2000 shows 
consistent complaints concerning the severity of his 
tinnitus.


ORDER

Entitlement to a compensable evaluation for tinnitus prior to 
June 11, 1999, is denied.

Entitlement to a 10 percent evaluation for tinnitus is 
granted from June 11, 1999, subject to the applicable 
regulations governing the payment of monetary benefits.


REMAND

The Board notes that the last supplemental statement of the 
case addressing the veteran's hearing loss claims was issued 
in April 1999.  Thereafter, the RO received VA outpatient 
records for treatment between 1992 and 2000, but another SSOC 
was not issued on these claims.  After the following 
development is completed, the RO should ensure that an 
adequate SSOC is furnished to the veteran.  See 38 C.F.R. 
§ 19.37(a).

A.  Service connection for hearing loss, right ear

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See 38 U.S.C.A. §§ 5103 and 5107, as amended 
by the "Veterans Claims Assistance Act of 2000," Pub. L. 
No. 106-475, §§ 3 and 4, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5103, 5103A, and 5107).  
The veteran is entitled to have his claim adjudicated in 
accordance with this legislation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with this new 
legislation.  However, it remains the RO's responsibility to 
ensure that all appropriate development is undertaken, and 
the following development is by no means the only development 
to be completed.  For further guidance, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 2000).

In the 1995 rating decision that denied service connection 
for right ear hearing loss, the RO referenced an audiogram 
conducted at the time of the veteran's separation from 
service in 1969, stating that the results shown were normal 
for the right ear.  The copy of the veteran's separation 
examination that is currently associated with the claims file 
does not show any audiometric findings, and it is a very poor 
copy.  The Board does not know whether the RO had the 
original separation examination at the time of the 1995 
rating decision.  The RO should ensure that all of the 
veteran's service medical records have been obtained.

B.  Increased rating for hearing loss, left ear

Since the claim for a compensable rating for hearing loss in 
the left ear is inextricably intertwined with the claim for 
service connection for hearing loss in the right ear, the 
Board will defer a decision on that issue.  These claims are 
intertwined because evaluations for hearing loss depend, in 
part, on whether one or both ears are service-connected.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).

C.  Increased rating for PTSD

The veteran's representative argues that this claim is not 
ready for appellate disposition because the recent VA 
outpatient treatment records reflect an increase in the 
severity of the veteran's disability since he was last 
examined in 1998.  38 C.F.R. § 3.327(a).  The Board agrees.  
See 1998 VA examination report indicating that the veteran's 
PTSD is "mild" versus VA outpatient treatment records dated 
in 1999 and 2000 indicating that the veteran's PTSD is 
"severe."

Moreover, the RO did not substantially comply with the 
directives of the Board's 1997 Remand, as discussed below.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Board instructed the RO to provide the 
veteran a VA psychiatric examination that included conducting 
the Minnesota Multiphasic Psychological Inventory (MMPI).  
Although the veteran underwent an examination in 1998, the 
report indicates that no testing was done.  Also, the Board 
instructed the RO to provide the veteran a social and 
industrial survey.  It is unclear from the file, but it 
appears that an appointment was made for such a survey in 
December 1998, but the veteran failed to report.  He should 
be given another opportunity upon remand to report for a 
social and industrial survey.

It is also necessary to provide the veteran an additional VA 
psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
not clear whether any of the veteran's social and 
occupational impairment is attributable to nonservice-
connected disorders, as opposed to PTSD.  In addition to his 
service-connected PTSD, the medical evidence shows that 
several other psychiatric disorders have been diagnosed, to 
include, but not limited to, cocaine and alcohol dependence, 
depressive disorder, bipolar disorder, and schizoaffective 
disorder.  

Since the nonservice-connected psychiatric conditions may be 
contributing to the social and industrial impairment that the 
veteran is experiencing, it is essential that an attempt be 
made to separate the effects of his service-connected PTSD 
from his other psychiatric disorder(s) so that the 
appropriate disability rating may be assigned.  Therefore, in 
order to assure that VA's statutory obligation to assist the 
appellant is fulfilled, an examination is required.  See 
Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993) (the Board's 
evaluation cannot be fully informed without an examination 
thoroughly describing the degree of disability attributable 
to the veteran's service-connected psychiatric disorder as 
opposed to diagnosed, nonservice-connected psychiatric 
disorder(s)); see also Shoemaker v. Derwinski, 3 Vet. 
App. 248, 254-55 (1992).

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Since this claim is on appeal from the initial 
rating assigned from 1995, all evidence from 1995 to the 
present must be considered in determining the appropriate 
rating, including in "staged ratings" for the veteran's 
PTSD.  Accordingly, all of the veteran's treatment records 
from 1995 to the present must be obtained.  

It does not appear that all the veteran's VA medical records 
have been obtained.  The claims file does not contain any 
treatment records for the period June 1995 to September 1998.  
Upon VA examination in 1998, the veteran reported psychiatric 
hospitalization in early 1998, but since the RO only 
requested records from July 1998 on, these records were not 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records must be considered in deciding the veteran's 
claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all of the 
veteran's service medical records have 
been obtained.  The RO should continue to 
request all of the veteran's service-
related records from all appropriate 
sources, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain such 
records should be fully documented, and 
the organizations from which such records 
are requested must provide negative 
responses if records are not available.

2.  The RO should request the veteran's 
medical records from the VA Medical Center 
in New Orleans for treatment and 
hospitalization from June 1995 to 
September 1998 and from August 1999 to the 
present.  The RO should continue to 
request all the veteran's VA treatment 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facilities must provide negative responses 
if records are not available.


3.  The RO must review the claims file and 
ensure that all development required by 
the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, §§ 3-4 (to be 
codified at 38 U.S.C.A. §§ 5103, 5103A, 
and 5107), has been undertaken.  The RO 
should make all reasonable efforts to 
assist the veteran in developing these 
claims, unless there is no reasonable 
possibility that such assistance would 
help substantiate the claim.  

If there is competent evidence showing 
that (a) the veteran's current right ear 
hearing loss (b) may be associated with 
his military service, but (c) the medical 
evidence is insufficient to decide the 
claim, then the RO should provide the 
veteran appropriate VA examination(s) or 
obtain appropriate medical opinion(s).  
If an examination or opinion is 
necessary, the RO should send the claims 
file(s) or excerpts of pertinent 
information to the medical examiner and 
ask that a medical rationale be provided 
for all opinions.  See VBA Fast Letter 
00-87 (November 17, 2000).

4.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination to evaluate his 
PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand.  The examiner should indicate in 
the report that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  


The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted, to include administering the 
Minnesota Multiphasic Psychological 
Inventory (MMPI).  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should discuss the 
prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of his occupational 
impairment and any prior medical 
findings.  See, e.g., 1998 VA examination 
report indicating that the veteran's PTSD 
is "mild" versus VA outpatient 
treatment records dated in 1999 and 2000 
indicating that the veteran's PTSD is 
"severe."

After a review of the prior VA 
examination reports and treatment 
records, the examiner should render a 
medical opinion as to which symptoms and 
what social and occupational impairment 
are attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s) (i.e., cocaine and 
alcohol dependence, depressive disorder, 
bipolar disorder, and schizoaffective 
disorder and/or any other disorder 
identified upon examination).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  


5.  After completion of the above 
examination report, the RO should arrange 
for the veteran to undergo a social and 
industrial survey.  The social worker 
that conducts the examination should 
comment on the degree of social and 
industrial impairment that the veteran 
has as a result of all his disabilities, 
to include the nonservice-connected 
conditions.  It is very important that 
the social worker be provided an 
opportunity to review the claims folder, 
including this remand, and he or she 
should indicate in the report that the 
claims file was reviewed.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Thereafter, readjudicate the 
veteran's claims for service connection 
for right ear hearing loss and for higher 
ratings for left ear hearing loss and 
PTSD.  In adjudicating the claims, the RO 
should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  The 
RO should address the veteran's 
contentions that he has hearing loss in 
the right ear due to combat service.  
38 U.S.C.A. § 1154.  If the evidence is 
not in equipoise, the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991). 

In evaluating the degree of the veteran's 
disability due to hearing loss and PTSD, 
the RO should consider whether either the 
new or the old version of the rating 
criteria for hearing loss and psychiatric 
disorders is more favorable to the 
applicable claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The RO 
should bear in mind that any increased 
rating assigned based on the amended 
rating criteria can only be applied from 
and after the effective date of the 
amendments to the rating criteria.  
VAOPGCPREC 3-2000 (May 30, 2000).

The RO should also review the evidence of 
record at the time of the 1995 rating 
decision that was considered in assigning 
the original disability ratings for the 
veteran's left ear hearing loss and PTSD, 
then consider all the evidence of record 
to determine whether the facts show that 
he was entitled to a higher disability 
rating for either condition at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

8.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must (a) contain 
notice of all relevant actions taken on 
his claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including both the old and the new rating 
criteria for hearing loss disorders, and 
(b) consider all medical evidence 
received since the supplemental statement 
of the case of April 1999 with respect to 
the hearing loss claims.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge

 



